                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                   PIKEVILLE

 MARY JOE BUNDY EVERAGE,                      )
                                              )
       Plaintiff,                             )           No. 7:18-CV-119-REW
                                              )
 v.                                           )
                                              )
 ABC TELEVISION NETWORK, INC., ET             )                JUDGMENT
 AL.,                                         )
                                              )
       Defendants.                            )

                                   *** *** *** ***

      Consistent with the Opinion and Order entered this date, and pursuant to Rule 58 of the

Federal Rules of Civil Procedure, the Court ORDERS and ADJUDGES as follows:

      1. The Court DISMISSES Plaintiff Mary Joe Bundy Everage’s Complaint (DE #1), with

         prejudice.

      2. This is a FINAL and APPEALABLE Judgment, and there is no just cause for delay.

      This the 29th day of November, 2018.
